Title: The American Commissioners to Jonathan Williams, Jr., 25 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


<Passy, May 25, 1778: Your letter of the 18th informs us of a dispute with Mr. Schweighauser about the Ranger’s prizes, with which you think you are charged until your orders are revoked. Congress authorized Mr. William Lee, and he in turn Mr. Schweighauser, to superintend commercial affairs, whereas your authority derives only from us. We therefore revoke all the powers that we have hitherto given you, so that maritime and commercial management within Mr. Schweighauser’s district may rest solely with him. We do this with no prejudice to you, whom we respect and esteem, but solely to prevent conflicts of interest and delays. We repeat our request that you give us your accounts as soon as possible.>
